t c memo united_states tax_court george and angeline lattera petitioners v commissioner of internal revenue respondent docket no filed date mark e cedrone for petitioners carol lynn e moran for respondent memorandum opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the sole issue for decision is whether a lump-sum payment received in exchange for the assignment of the right to receive future annual lottery payments is ordinary_income or capital_gain all amounts are rounded to the nearest dollar background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in philadelphia pennsylvania on date petitioners won dollar_figure from the pennsylvania lottery petitioners did not have the option of receiving the prize in a single lump-sum payment the prize was payable in annual installments of dollar_figure petitioners purchased the winning lottery ticket for dollar_figure on date petitioners and singer asset finance co l l c singer entered into a sale agreement for lottery prize payments of george m lattera and angeline lattera and terms rider to sale agreement for lottery prize payments of george m lattera and angeline lattera the sale agreements that assigned petitioners’ rights title and interest in the lottery prize to singer under the terms of the sale agreements the remaining annual payments of dollar_figure payable on or about date through were sold to singer for dollar_figure unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue under pennsylvania state law petitioners were required to obtain court approval before they could transfer their rights to receive future lottery payments on date petitioners obtained the requisite approval from the court of common pleas of dauphin county singer issued petitioners a form 1099-b proceeds from broker and barter_exchange transactions for the form 1099-b listed proceeds from the sale of stocks bonds etc of dollar_figure petitioners jointly filed a form_1040 u s individual_income_tax_return for on schedule d capital_gains_and_losses petitioners reported the assignment of the future annual lottery payments of dollar_figure to singer as a sale of a capital_asset held for more than year petitioners reported a sale price of dollar_figure a cost or other basis of zero and a long-term_capital_gain of dollar_figure respondent issued a notice_of_deficiency to petitioners for in the notice_of_deficiency respondent determined that the dollar_figure received from singer was ordinary_income discussion the issue is whether the dollar_figure petitioners received from singer for the assignment of future lottery payments is ordinary_income or capital_gain resolution of the issue depend sec_3 on brief petitioners assert a cost_basis of dollar_figure on whether the right to receive future annual lottery payments constitutes a capital_asset sec_1221 defines capital_asset as follows sec_1221 capital_asset defined a in general for purposes of this subtitle the term capital_asset means property held by the taxpayer whether or not connected with his trade_or_business but does not include-- stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business property used in his trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in his trade_or_business a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by-- a a taxpayer whose personal efforts created such property b in the case of a letter memorandum or similar_property a taxpayer for whom such property was prepared or produced or c a taxpayer in whose hands the basis of such property is determined for purposes of determining gain from a sale_or_exchange in whole or part by reference to the basis of such property in the hands of a taxpayer described in subparagraph a or b accounts or notes receivable acquired in the ordinary course of trade_or_business for services rendered or from the sale of property described in paragraph a publication of the united_states government including the congressional record which is received from the united_states government or any agency thereof other than by purchase at the price at which it is offered for sale to the public and which is held by-- a a taxpayer who so received such publication or b a taxpayer in whose hands the basis of such publication is determined for purposes of determining gain from a sale_or_exchange in whole or in part by reference to the basis of such publication in the hands of a taxpayer described in subparagraph a petitioners contend that the court wrongly decided 119_tc_1 a lottery ticket falls within the definition of a capital_asset and characterization of a lottery ticket and the resultant prize as a capital_asset does not frustrate congressional intent davis involved the same issue and nearly identical facts the taxpayers in davis won a california state lottery prize and subsequently assigned a portion of future annual lottery payments to singer in exchange for a lump-sum payment id pincite we held that the right to receive the future annual lottery payments did not constitute a capital_asset within the meaning of sec_1221 id pincite we have repeatedly relied upon the analysis in davis clopton v commissioner tcmemo_2004_95 simpson v commissioner tcmemo_2003_155 johns v commissioner tcmemo_2003_140 boehme v commissioner tcmemo_2003_81 no purpose would be served by repeating the analysis in davis regarding why the right to receive future annual lottery payments does not constitute a capital_asset petitioners’ remaining arguments all depend upon the determination that the lottery ticket was the property sold to singer under the sale agreements this argument was considered and rejected in simpson and johns petitioners surrendered the lottery ticket to the pennsylvania lottery and claimed the lottery prize the lottery prize was payable in payments petitioners did not sell the lottery ticket to singer but rather their right to future lottery payments pursuant to our holding in davis v commissioner and its progeny we conclude that the dollar_figure accord 356_f3d_1179 9th cir holding that the amount that the taxpayer received in exchange for the taxpayer’s assignment to a third party of his right to receive certain future annual lottery payments is ordinary_income under the substitute_for_ordinary_income doctrine petitioners received from singer is ordinary_income and not capital_gain to reflect the foregoing decision will be entered for respondent
